DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 27, 2021 has been entered.  Claims 1-10 remain pending in the application.  The previous 35 USC 112 rejections of claims 1-10 are withdrawn in light of applicant’s amendment to claims 1, 3, 5, 7 and 9.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1 line 13, claim 5 line 12, and claim 9 line 14, “and flowing into” would be clearer if written as --and subsequently flowing into--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,525,001 to Erickson in view of U. S. Patent 6,029,448 to Hobson.
Referring to claims 1 and 5, Erickson teaches an electric hydraulic pump for a transmission (The recitation of “for a transmission” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987)), comprising:
a motor (45, 48) including a motor cover (24), a motor case (22, 26) coupled with the motor cover (24), and a stator (45) and a rotor (48) disposed within a space (30) defined by the motor cover (24) and the motor case (22, 26) (Fig. 1; col. 2 lines 31-43 and 65-66); and
a pump (34) including a pump case (case of pump 34, comprising wall 37) forming a pump chamber (space inside 34), the pump (34) connected with the rotor (48) through a motor shaft (40) and configured to receive rotational power of the motor (45, 48) (Fig. 1; col. 2 lines 31-66),
wherein a plurality of oil circulation holes (145) are formed in the motor cover (24) and a connecting hole (140) is formed in the motor cover (24) corresponding to the pump case (Fig. 1; col. 4 lines 40-69,), and 
wherein an oil flow channel (the conduit in wall 37) is formed within the pump case (case of pump 34) and configured to connect the connecting hole (140) and an oil inlet (opening of the conduit in wall 37 into the pump chamber) of the pump chamber (space inside 34) (Fig. 1; 
wherein oil circulated through the plurality of oil circulation holes (145) and subsequently flowing into the motor case (22, 26) is heated by heat of the motor (45, 48) and directly supplied to the pump chamber (inside 34) through the connecting hole (140) and the oil flow channel (the conduit in wall 37) (Fig. 1; col. 4 lines 40-69, wherein the oil flows out of the motor shaft, which is part of the motor, at holes 106 and enters into the connecting hole 140 from which it directly passes through the conduit in wall 37 and then directly to the pump chamber inside 34).
Erickson is silent as to what type pump is used.  Hobson teaches a pump comprising:
a gear rotor disposed within a pump chamber (Figure 1, annotated below; col. 3 lines 32-35). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Flow Channel)][AltContent: textbox (Pump Chamber Inlet)][AltContent: arrow][AltContent: textbox (Pump Chamber)][AltContent: arrow][AltContent: textbox (Connecting Hole)][AltContent: arrow][AltContent: textbox (Pump Case)][AltContent: arrow][AltContent: textbox (Pump Case)][AltContent: textbox (Gear Rotor)][AltContent: arrow]
    PNG
    media_image1.png
    385
    403
    media_image1.png
    Greyscale

Annotation of Hobson Figure 1.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Erickson with the gear rotor .
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,525,001 to Erickson in view of U. S. Patent 6,029,448 to Hobson and U. S. Patent Publication 2016/0348675 to Ishii.
Erickson and Hobson teach all the limitations of claims 1, 5 and 9, as detailed above, but do not teach a filter.  Ishii teaches a pump comprising:
a filter (11) disposed between a cover (8) and a pump case (5) corresponding to a connecting hole (space inside 8) of the cover (8), wherein the filter (11) is mounted to a stepped portion defining a portion of a flow channel (space inside 5d) within the pump case (5) (Fig. 3; paragraph [0034]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Erickson with the filter taught by Ishii (by adding it between the motor cover and pump case taught by Niemiec) “in order to prevent incorporation of foreign matter into the” pump (paragraphs [0034]).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,525,001 to Erickson in view of U. S. Patent 6,029,448 to Hobson, U.S. Patent Publication 2016/0348675 to Ishii and U. S. Patent Publication 2015/0308458 to Ueno.
Erickson Hobson and Ishii teach all the limitations of claims 2 and 6, as detailed above, but Erickson and Hobson do not teach a filter and Ishii is silent as to the details of the filter 11.  Ueno teaches a pump wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Erickson, Hobson and Ishii with the filter taught by Ueno (by using it for the filter 11 taught by Ishii, wherein Ishii does not provide any details of the filter 11), since it is a simple substitution of one known element for another to obtain predictable results (MPEP §2143 I (B)), and to use a filter which incorporates reinforcement (paragraphs [0041]-[0046]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,525,001 to Erickson in view of U. S. Patent 5,181,837 to Niemiec and U. S. Patent 6,029,448 to Hobson.
Referring to claim 9, Erickson teaches an electric hydraulic pump for a transmission (The recitation of “for a transmission” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987)), comprising:

a pump case (case of pump 34, comprising wall 37) connected to the motor cover (24), wherein an oil flow channel (the conduit in wall 37) communicated with the connecting hole (140) is formed in the pump case (in wall 37 of the case for pump 34) and the pump case (case of pump 34) forms a pump chamber (space inside 34) having an inlet (opening of the conduit in wall 37) configured to receive the oil from the oil flow channel (the conduit in wall 37) and an outlet (36) configured to discharge the oil (Fig. 1; col. 4 lines 40-69, wherein the oil flows out of the motor shaft, which is part of the motor, at holes 106 and enters into the connecting hole 140 from which it directly passes through the conduit in wall 37 and then directly to the pump chamber inside 34); and
wherein oil circulated through the plurality of oil circulation holes (145) and subsequently flowing into the motor case (22, 26) is heated by heat of the motor (45, 48) and directly supplied to the pump chamber (inside 34) through the connecting hole (140) and the oil flow channel (the conduit in wall 37) (Fig. 1; col. 4 lines 40-69, wherein the oil flows out of the motor shaft, which is part of the motor, at holes 106 and enters into the connecting hole 140 from which it directly passes through the conduit in wall 37 and then directly to the pump chamber inside 34).
Erickson is silent as to where the fluid goes after it discharges the pump.  Niemiec teaches a system wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Erickson with the solenoids taught by Niemiec in order to use the pump to control linear actuators (Fig. 8; col. 3 lines 45-53).
Erickson and Niemiec do not teach a gear type pump.  Hobson teaches a pump comprising:
a gear rotor mounted within a pump case and rotated by a rotor connected with the gear rotor (Figure 1, annotated above; col. 3 lines 32-35).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Erickson with the gear rotor taught by Hobson (by replacing the undisclosed pump of Erickson with the gear pump of Hobson) since it is a simple substitution of one known element for another to obtain predictable results (MPEP §2143 I (B); Hobson col. 3 lines 32-35).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,525,001 to Erickson in view of U. S. Patent 5,181,837 to Niemiec and U. S. Patent 6,029,448 to Hobson and U. S. Patent Publication 2016/0348675 to Ishii.
Erickson, Niemiec and Hobson teach all the limitations of claim 9, as detailed above, but do not teach a filter.  Ishii teaches a pump comprising:
a filter (11) disposed between a cover (8) and a pump case (5) corresponding to a connecting hole (space inside 8) of the cover (8) (Fig. 3; paragraph [0034]).
.
Response to Arguments
Applicant's arguments filed on December 27, 2021 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746